 

Exhibit 10.1

 

FINANCIAL ADVISORY AGREEMENT

 

This Financial Advisory Agreement (the “Agreement”) is dated as of March __,
2015, by and between The Vantage Group, Ltd., a Delaware corporation (the
“Consultant”), and Basta Holdings, Inc., a Nevada corporation (the “Company”),
and sets forth the terms whereby the Consultant will provide services as a
financial advisory consultant to the Company.

 

I.ENGAGEMENT

The Company hereby engages and retains Consultant as a financial advisory
consultant to perform the Services (as that term is hereinafter defined) and
Consultant hereby accepts such appointment on the terms and conditions set forth
herein.

 

II.INDEPENDENT CONTRACTOR

Consultant shall be, and in all respects be deemed an independent contractor in
this performance of its duties hereunder, any law of any jurisdiction to the
contrary notwithstanding.

 

A.            Consultant shall be solely responsible for making all payments to
and on behalf of its employees, subcontractors, including those required by law.

 

B.             Consultant shall not, by reason of this Agreement or the
performance of the Services, be or be deemed to be, an employee, agent, partner,
co-venturer or controlling person of the Company and Consultant shall have no
power to enter into any agreement on behalf of or otherwise bind the Company.
Without limiting the foregoing, Consultant shall not enter into any contract or
commitment on behalf of the Company.

 

C.             Subject to Section II.D hereof, Consultant shall not have or be
deemed to have, fiduciary obligations or duties to the Company and shall be free
to pursue, conduct and carry on for its own account (or for the account of
others) such activities, employments, ventures, businesses and other pursuits as
Consultant in its sole, absolute and unfettered discretion may elect.

 

D.              Notwithstanding the above, no activity, employment, venture,
business or other pursuit of Consultant during the term of this agreement shall
conflict with Consultant’s obligations under this Agreement or be adverse to the
Company’s interests during the term of this Agreement.

 

III.SERVICE

Consultant agrees to serve as a financial advisory consultant to the Company and
to provide and/or perform the following, hereinafter collectively referred as
the “Services”:

 

A.             Complete an analysis of the Company’s business, structure,
organization and development, with an emphasis on the possible up-listing of the
Company’s common stock onto the Nasdaq Capital Market.

 



 

 

  

B.              Assist the Company in its efforts to seek additional business
relationships that will be of benefit to the Company.

 

C.              Introduce the Company to potential media outlets, market
professionals, investment relations professionals, attorneys, broker-dealers,
mutual funds and other institutional investors.

 

D.              Consultant shall devote such time and effort, as it deems
commercially reasonable and adequate under the circumstances, to the affairs of
the Company to render Services contemplated by this agreement. Consultant is not
responsible for the performance of any services which may be rendered hereunder
without the Company providing the necessary information in writing prior
thereto. Consultant cannot guarantee results on behalf of the Company, but shall
pursue all reasonable avenues available through its network of contacts. At such
time as an interest is expressed by a third party in the Company’s needs,
Consultant shall notify the Company and advise it as to the source of such
interest and any terms and conditions of such interest. The acceptance and
consumption of any transaction is subject to acceptance of the terms and
conditions by the Company.

 

E.               In conjunction with the Services, Consultant agrees to make
itself available for telephone conferences with senior management of the Company
during normal business hours, in order to advise management in corporate finance
matters including, structuring in nature, extent and other parameters of any
private placement or other financing offer(s) made to the Company.

 

IV.EXPENSES

Any travel or out-of-pocket expenses of Consultant in the rendering of the
Services shall be reimbursed by the Company. This shall only apply to travel or
out-of-pocket expenses that is requested by or approved in advance by the
Company.

 

V.COMPENSATION

In consideration for the Services, the Company shall issue to Consultant an
amount of Series C Convertible Preferred shares that shall be equal to an
ownership interest in the Company of 9.99% on a fully diluted basis when
converted into the Company’s common stock, par value $0.001 per share, for a
total purchase price of $1,000. When issued, the Series C Convertible Preferred
(and when converted, the Company’s common stock) shall be fully paid and
non-assessable.

 

VI.REPRESENTATIONS, WARRANTIES AND COVENANTS

A.            The Company agrees, acknowledges and understands that there can be
no assurances that Nasdaq will approve the Company’s listing application.

 

B.             The Company acknowledges and understands that Consultant is not a
broker-dealer and the Company may be required to pay additional underwriting
fees in connection with any offerings, underwritings or financings to the
appropriate underwriter and/or funding entity in addition to any fees paid to
Consultant. The Company acknowledges and understands that Consultant is not a
FINRA member firm and employs no registered representative(s) of a FINRA member
firm.

 



2

 

  

C.            In order to satisfy its obligations hereunder, the Company hereby
agrees to amend its articles of incorporation to authorize the issuance of a
class of preferred stock designated as Series C Convertible Preferred Stock in
such number and voting rights to be determined by mutual agreement of the
parties. The Company further agrees and acknowledges that the rights and
preferences to be designated for its Series C Convertible Preferred Stock shall
be superior to those of the Company’s Series A Preferred Stock, Series B
Preferred Stock, the Company’s Common Stock and any other class or series of the
Company’s stock issued in the eighteen (18) months from the date of this
Agreement.

 

D.           Consultant hereby represents that it has in place policies and
procedures relating to, and addressing, with the commercially reasonable intent
to ensure compliance with applicable securities laws, rules and regulations,
including, but not limited to:

 

1. The use, release or other publication of forward-looking statements within
the meaning of Section 27A of the Securities Act Section 21E of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

2. Disclosure requirements outlined in Section 17B of the Exchange Act regarding
the required disclosure of the nature and terms of Consultant’s relationship
with the Company in any and all communication(s) relating the Company,
including, but not limited to: press releases, letters to investors and
telephone or other personal communication(s) with potential or current
investors.

 

E.             Consultant further acknowledges that by the very nature of its
relationship with the Company it will from time to time have knowledge of or
access to material non-public information (as such term is defined by the
Exchange Act) Consultant hereby agrees to covenants that:

 

1. Consultant will not make any purchases or sales in the stock of the Company
based on such information.

 

2. Consultant will utilize its commercially reasonable efforts to safeguard and
prevent the discrimination of such information to third parties unless
authorized in writing by the Company to do so as may be necessary in the
performance of its Services under this Agreement.

 

F.             Execution. The execution, delivery and performance of this
Agreement in the time and manner herein specified, will not conflict with,
result in a breach of, or constitute a default under any existing agreement,
indenture, or other instrument to which either the Company or Consultant is a
party or by which either entity may be bound or affected.

 



3

 

  

G.             Non-Circumvention. The Company hereby irrevocably agrees not to
circumvent, avoid, bypass, or obviate, directly or indirectly, the intent of
this Agreement, to avoid payment of fees in any transaction with any
corporation, partnership or individual introduced by Consultant to the Company,
in connection with any project, any loans, or collateral or other transaction
involving any products, transfers or services, or addition, renewal extension,
rollover, amendment, renegotiations, new contracts, parallel
contracts/agreements, or third party assignments thereof.

 

H.            Timely Apprisals. The Company shall keep Consultant up to date and
apprised of all business, market and legal developments related to the Company
and its operations and management.

 

1. Accordingly, the Company shall provide Consultant with copies of all
amendments, revisions and changes to its business and marketing plans, bylaws,
articles of incorporation, private placement memoranda, key contracts,
employment and consulting agreements and other operational agreements.

 

2. The Company shall promptly notify Consultant of all new contracts,
agreements, joint ventures or filing with any state agency, and shall provide
all related documents, including without limitation, the SEC, NASD or any state
agency, and shall provide all related documents, including copies of the exact
documents filed, to Consultant, including without limitation, all annual
reports, quarterly reports and notices of change of events, and registration
statements filed with the SEC and any state agency, directly to Consultant.

 

3. The Company shall also provide directly to Consultant current financial
statements, including balance sheets, income statements, cash flows and all
other documents provided or generated by the Company in the normal course of its
business and requested by Consultant from time to time.

 

4. Until termination of the engagement contemplated by this Agreement, the
Company shall notify Consultant promptly of the occurrence of any event, which
might materially affect the condition (financial or otherwise), or prospects of
the Company.

 

5. Consultant shall keep all documents and information supplied to it hereunder
confidential as described in the section below titled “CONFIDENTIAL DATA”.

 

I.             Corporate Authority. Both the Company and Consultant have full
legal authority to enter into this Agreement and to perform the same in the time
and manner contemplated. Furthermore, the individuals whose signatures appear
below are authorized to sign this Agreement on behalf of their respective
corporations.

 



4

 

  

VI.TERM AND TERMINATION

The term of this Agreement shall be one year. This Agreement will automatically
renew for a period of one year unless either party gives written notice of its
intent not to renew the Agreement at least sixty (60) days prior to the
expiration of the current term.

 

VII.CONFIDENTIAL DATA

A.            Consultant shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of the Company, obtained by Consultant as a result of its
engagement hereunder, unless authorized, in writing by the Company.

 

B.             The Company shall not divulge to others, any trade secret or
confidential information, knowledge, or data concerning or pertaining to the
business and affairs of Consultant, obtained as a result of its engagement
hereunder, unless authorized, in writing, by Consultant.

 

C.             Consultant shall not be required in the performance of its duties
to divulge to the Company, or any officer, director, agent or employee of the
Company, any secret or confidential information, knowledge, or data concerning
any other person, firm or entity (including, but not limited to, any such
person, firm or entity which may be a competitor or potential competitor of the
Company) which Consultant may have or be able to obtain other than as a result
of the relationship established by this Agreement.

 

VIII.OTHER MATERIAL TERMS AND CONDITIONS

A.            Indemnification. The Company agrees to indemnify, defend, and hold
Consultant harmless from any and all actions, causes of action, claims, demands,
cost, liabilities, expenses and damages (including reasonable attorneys' fees)
arising out of, or in connection with any threatened, pending or completed
claim, action, suit or proceeding, whether civil, criminal, administrative,
legislative, investigative or other (including any appeal relating thereto)
whether formal or informal and whether made or brought by or in the right of the
Company or otherwise, in which Consultant is, was or at any time becomes a party
or witness, or is threatened to be made a party or witness in relation to any
services provided in good faith by Consultant under this Agreement.

 

B.            Survival. Neither termination nor completion of the provision of
the Services shall affect the provisions of this Agreement and the
indemnification provisions above which are incorporated herein, which shall
remain operative and in full force and effect.

 

C.           Additional Instruments. Each of the parties shall from time to
time, at the request of others, execute, acknowledge and deliver to the other
party any and all further instruments that may be reasonably required to give
full effect and force to the provisions of this Agreement.

 

D.           Entire Agreement. Each of the parties hereby covenants that this
Agreement, together with the exhibits attached hereto as earlier referenced, is
intended to and does contain and embody herein all of the understandings and
agreements, both written or oral of the parties hereby with respect to the
subject matter of this Agreement, and that there exists no oral agreement or
understanding or expressed or implied liability whereby the absolute, final
unconditional character and nature of this Agreement shall be in any way
invalidated, empowered or affected. There are no representations, warranties or
covenants other than those set forth herein.

 



5

 

  

E.           Governing Law. This Agreement shall be deemed to be made in,
governed by and construed in all respects in accordance with the laws of the
State of New York irrespective of the country or place of domicile or residence
of either party and without regard to conflicts of laws principles. If any term
or provision of this Agreement is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

F.           Assignments. The benefits of this Agreement shall insure to the
respective successors and assignees of the parties hereto and the indemnified
parties hereunder and their successors and assigns and representative, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns, provided that the
rights and obligations of the Company under the Agreement may not be assigned or
delegated without the prior written consent of Consultant and any such purported
assignments shall be null and void. Notwithstanding the foregoing, Consultant
may assign any portion of its Compensation as outlined herein to its employees,
affiliates, sub-contractors or subsidiaries in its sole discretion.

 

G.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed on original constitute
one and the same agreement. Facsimile copies with signatures shall be given the
same legal effects as an original.

 

H.           Addresses of Parties. Each party shall at all times keep the other
informed of its principal place of business if different from that stated herein
and shall promptly notify the other of any change, giving the address of the new
place of business or residence.

 

I.            Modification and Waiver. A modification or waiver of any of the
provisions of this Agreement shall be effective only if made in writing and
executed with the same formality as this Agreement. The failure of any party to
insist upon strict performance of any of the provisions of this Agreement shall
not be construed as a waiver of any subsequent default of the same or similar
nature or of any other nature.

 



6

 



 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

 



  Very truly yours,         BASTA HOLDINGS INC.         By:     Name:   Title:  
Date:

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

THE VANTAGE GROUP, LTD.

 

 

By:_______________________________

Name:

Title:

Date:

 



7

